DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Inukai et al. (US 20110147679 A1) in view of Hirata Tadanobu et al. (JP 2014207192 A – machine translation provided in this Office Action).
	Regarding claim 1, Inukai discloses a method of reusing a positive electrode material ([0007]-[0017] & [0051]-[0052], comprising:
	Inputting (immersing) a positive electrode ([0028]) for a lithium secondary battery comprising a current collector, and a positive electrode active material layer formed on the current collector and including a first positive electrode active material, a first binder and a first conducting agent ([0052] regarding current collector supporting positive electrode mixture containing a positive electrode active material composed of the oxide, an electrical conductive material, and a binder), into a solvent ([0028]);
	separating at least a portion of the positive electrode active material layer (battery material) from the current collector (base; [0029] regarding separating the battery material from the base);
	adding second binder powder to the solvent ([0036] regarding binder and solvent) and performing primary mixing a resulting mixture ([0036] regarding mixture); and
	preparing a positive electrode material slurry by adding a second positive electrode active material ([0054] regarding slurry) and a second conducting agent to the solvent ([0017] & [0047] regarding adding metal group) and performing secondary mixing a resulting mixture ([0054]-[0056] regarding positive electrode mixture),
	wherein it is preferable the positive electrode active material recovered and recycled by the above-described methods be used in the positive electrode in an amount of 10% by weight or more of the total positive electrode active material in terms of recovery and recycling of oxides for positive electrode active materials ([0056]), which overlaps with the claimed range of ratio of a total weight of the first positive electrode active material, the first binder and the first conducting agent, which are included in a separated positive electrode active material layer, to a total weight of the second positive electrode active material, the second binder powder and the second conducting agent ranges from 8:92 to 28:72. MPEP §2144.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the total weight ratio of the recycled positive electrode mixture to the newly added positive electrode mixture in order to optimize the charge and discharge of the positive electrode mixture containing recycled material ([0068]).
Inukai does not teach the first binder and first conducting agent are explicitly present in the recycled material, instead teaching calcination occurs, which suggests the first binder and first conducting agent may be calcined. 
	Tadanobu discloses a method of recovering and reusing a positive electrode material from the positive electrode waste material of a lithium ion secondary battery without calcining, which reduces waste and is a simple method that is cost-effective ([0009]-[0019]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the two recover and recycle methods from Inukai and Tadanobu, in order to create a simple method that is cost-effective and reduces waste. 
	Additionally, when the binder and first conductive agent are present, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the total weight ratio of the recycled positive electrode mixture to the newly added positive electrode mixture in order to optimize the charge and discharge of the positive electrode mixture containing recycled material ([0068]).
	Regarding claim 4, modified Inukai discloses the method according to claim 1, does not directly refer the number of charge/discharge cycle processes occurred before recycling the battery. 
However, it would have been obvious to one of ordinary skilled in the art before the effective filing date to use the recover and reuse method above on a positive electrode for a lithium secondary battery that is not subjected to a charge/discharge cycle process.
	Regarding claim 5, modified Inukai discloses the method according to claim 1, wherein the solvent is N-methyl-2-pyrrolidone ([0017]).
	Regarding claim 7, modified Inukai discloses the method according to claim 1, further comprising, after separating at least a portion of the positive electrode active material layer (battery material) from the current collector (base; [0029] regarding separating the battery material from the base), removing the current collector from the solvent ([0045] regarding recovering and reusing the solvent).
	Regarding claim 8, modified Inukai discloses the method according to claim 1, but does not teach wherein 70 wt % or more of the positive electrode active material layer is separated from the current collector.
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to recover 100% (all) of the positive electrode active material layer that is separated from the current collector, as well as optimize the highest amount recovered of Inukai within routine conditions.  MPEP §2144.05.
	Regarding claim 9, modified Inukai discloses the method according to claim 1, but does not teach wherein a weight of the separated positive electrode active material layer is 0.25 to 0.75 fold the solvent weight.
	However, Inukai does teach wherein the amount of solvent us usually 1 time by weight or more relative to the base, which converts to a weight of the base is 1 time by weight or less relative to the solvent, which overlaps with the claimed range of 0.25 to 0.75 fold. MPEP §2144
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to optimize ratio of the separated positive electrode active material layer to the solvent, in order to optimize the stripping of the battery material ([0041]-[0043]).  
	Regarding claim 10, modified Inukai discloses the method according to claim 1, wherein the primary mixing is performed for 30 minutes ([0071]), which falls within the claimed range of 30 to 600 minutes.
	Regarding claim 11, modified Inukai discloses the method according to claim 1, wherein, during the primary mixing, the separated positive electrode active material layer is pulverized ([0048] regarding pulverization).
	Regarding claim 12, modified Inukai discloses the method according to claim 1, but does not teach wherein the secondary mixing is performed for 30 to 240 minutes.
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the time the secondary mixing is performed of Inukai within routine conditions.  MPEP §2144.05.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Inukai et al. (US 20110147679 A1) in view of Hirata Tadanobu et al. (JP 2014207192 A – machine translation provided in this Office Action) as applied to claim 1 above, and further in view of Kim Yoo Kyoung et al. (KR 20060010650 A – machine translation provided in this Office Action).
	Regarding claim 2, modified Inukai discloses the method according to claim 1, wherein at least a portion of the positive electrode active material layer is separated from the current collector through stirring in solvent ([0041]), but does not teach wherein at least a portion of the positive electrode active material layer is separated from the current collector through ultrasonication.
	However, Kyoung teaches a method of manufacturing a positive electrode material for a lithium ion secondary battery, in which the active material is removed by ultrasonic waves (Page 6 First paragraph Lines 206-228).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stirring in solvent to remove the positive electrode active material of Inukai with the ultrasonic wave removal of Kyoung, in order to prevent damage to the electrode (Page 9 First paragraph Lines 346-352). 
	Regarding claim 3, modified Inukai discloses the method according to claim 2, but does not teach wherein the ultrasonication is performed for 5 to 60 minutes.
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the time the ultrasonication is performed of Kyoung within routine conditions, in order to achieve the desired result of separating the electrode from the current collector, while minimizing the time spent doing so.  MPEP §2144.05.
Claims 6 & 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Inukai et al. (US 20110147679 A1) in view of Hirata Tadanobu et al. (JP 2014207192 A – machine translation provided in this Office Action) as applied to claim 1 above, and further in view of Hideaki Morishima et al. (US 20080102196 A1).
Regarding claim 6, modified Inukai discloses the method according to claim 1, but does not teach wherein the second binder powder has an average particle size (D50) of 100 to 300 μm.
However, Morishima teaches a method for producing an electrode from slurry containing active material, in which the compounding ratio of the positive electrode active material, positive electrode conductive agent and binder is measured in order to obtain the optimal slurry conditions for electrode manufacturing ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the average particle size of the binder powder through routine optimization, in order to obtain the optimal slurry conditions for electrode manufacturing as taught by Morishima ([0061]). MPEP §2144.05.
Regarding claim 13, modified Inukai discloses the method according to claim 1, but does not teach wherein a total weight of the first positive electrode active material, the first binder, the first conducting agent, the second positive electrode active material, the second binder powder and the second conducting agent is 2.25 to 6 fold the solvent weight.
However, Morishima teaches a method for producing an electrode from slurry containing active material, in which the ratio by weight of the total amount of the positive electrode active material, conductive agent and binder to the amount of the solvent is preferably 50:50 to 80:20 ([0061]-[0062]), which converts to a total weight of the positive electrode active material, conductive agent and binder is 1 to 4 fold the solvent weight, which overlaps with the claimed range of 2.25 to 6 fold the solvent weight.  MPEP §2144
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the total weight of the recovered active material mixture and the newly added active material mixture with respect to the solvent, in order to obtain the optimal slurry conditions for electrode manufacturing as taught by Morishima ([0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721